       Case 1:20-cv-00409-WJ-CG Document 13 Filed 11/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ELVIN TALLY,

              Plaintiff,
v.                                                             CV No. 20-409 WJ/CG

ANDREW SAUL, Commissioner
Of the Social Security Administration,

              Defendant.

       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO FILE
                       ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed Motion for Extension of Time to File the Electronic Certified Administrative

Record and Answer to Plaintiff’s Complaint (the “Motion”), (Doc. 12), filed November 9,

2020. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until January 8, 2021,

to file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
